Citation Nr: 1530365	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  08-13 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and A.M.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1978 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2007, the Veteran filed a Notice of Disagreement with the January 2007 denial of his right shoulder and right foot disabilities and perfected his appeal in a May 2008 VA Form 9.  However, at an August 2010 Decision Review Officer Hearing, the Veteran withdrew his appeal for his right shoulder disability.  Therefore, that issue is not before the Board for review. 

In May 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2006 where the examiner noted the Veteran's in-service motor vehicle accident and subjective complaints of right foot pain.  The examiner noted that the Veteran had a tender bunion on the medial aspect of the right great toe, but concluded that there was no residual disability.  It does not appear that the examiner reviewed the Veteran's claims folder, including service treatment records or post service treatment records.  The examiner also did not offer any rationale for her opinion that there was no residual disability.  Therefore, the Board finds the examination inadequate for adjudication purposes.  Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the December 2006 VA examination was inadequate, the Veteran should be afforded another VA examination in conjunction with his claim. 

The most recent VA treatment records associated with the case file are dated March 2010.  As it appears that the Veteran may be treated on a regular basis at a VA facility, the Board finds it necessary to obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims folder all pertinent VA medical records dating from March 2010.

2.  Then, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his right foot disability.  The electronic claims folder, and a copy of this remand, should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right foot disability began in or is related to any incident of military service.

The examiner's attention is directed, but is not limited to, the following:

a)  July and August 1979 service treatment records and Veteran's credible statement which indicate that the Veteran was involved in a motor vehicle accident and injured his right lower leg

b)  September 1980 service treatment note which indicates that the Veteran complained of reoccurring pain from the right ankle to right thigh

c)  June and July 1985 service treatment note which indicates complaints of right ankle pain 

d)  May 2006 VA treatment note which indicates diagnoses of hallux rigidus and arthrosis of the right first metatarsophalangeal (MTP) joint

e) April 2007 first MTP implant arthroplasty

f)  Veteran's statements that he injured his right foot was injured when the heater in his quarter ton Jeep hit it during an accident and has experienced right foot pain continuously since the 1979 accident  See Board Hearing Transcript, pp. 14, 29-30. 

The examiner should provide a complete rationale for the conclusions reached.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




